United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2318
                                   ___________

Michael L. Ramshaw,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
United States of America,               *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: July 3, 2006
                                Filed: July 13, 2006
                                 ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Michael Ramshaw appeals the district court’s1 judgment denying his motion to
quash an Internal Revenue Service (IRS) third-party summons issued to the Bank of
America. The government moves for sanctions on appeal.

      On appeal, Mr. Ramshaw’s arguments challenging the denial of his motion to
quash rest entirely upon his incorrect assumption that--before the third-party summons
could be enforced--the IRS was required to show, and the district court was required

      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
to determine, his liability as a taxpayer. See 26 U.S.C. § 7602(a)(1) (for purposes of,
inter alia, determining liability of any person for any internal revenue tax, Secretary
is authorized to examine any books, papers, records, or other data which may be
relevant or material to such inquiry), § 7609 (special procedures for third-party
summonses); United States v. Giordano, 419 F.2d 564, 568 (8th Cir. 1969) (“the
Secretary or his delegate has been specifically licensed to fish by § 7602”), cert.
denied, 397 U.S. 1037 (1970). We therefore hold that the district court did not err in
denying Mr. Ramshaw’s motion to quash the summons, did not abuse its discretion
in denying his motion to compel production of documents establishing his status and
liability as a taxpayer, and did not abuse its discretion in denying his post-judgment
motions. See Robert v. United States, 364 F.3d 988, 994 (8th Cir. 2004) (refusal to
quash IRS summons reviewed de novo; denial of discovery in action to quash IRS
summons reviewed for abuse of discretion); In re Charter Commc’ns, Inc., 443 F.3d
987, 993 (8th Cir. 2006) (denial of motion for reconsideration reviewed for abuse of
discretion). The judgment is affirmed, and the government’s motion for sanctions on
appeal is denied.2 See 8th Cir. R. 47B.
                         ______________________________




      2
        Cf. Searcy v. Donelson, 204 F.3d 797, 798-99 (8th Cir.) (awarding sanctions
on appeal after taxpayer filed liens against IRS agents’ personal assets, brought civil
rights action against agents, and asserted, inter alia, judicial misconduct in his appeal
from district court’s adverse judgment on his civil rights action and agents’
counterclaim for nullification of his liens), cert. denied, 531 U.S. 898 (2000).

                                          -2-